PER CURIAM.
By petition for writ of certiorari Onkar S. Narula, M.D., seeks review of a trial court order dismissing his complaint and compelling arbitration. We agree with his contention that the defendants’ demand for arbitration was untimely and, therefore, quash the order under review and remand with directions to reinstate plaintiff's complaint and proceed to trial. See Lapidus v. Arlen Beach Condominium Ass’n, 394 So.2d 1102 (Fla. 3d DCA 1981); see also Hansen v. Dean Witter Reynolds, Inc., 408 So.2d 658 (Fla. 3d DCA 1981), rev. denied, 417 So.2d 328 (Fla.1982).
Certiorari' granted; order quashed; cause remanded.